Citation Nr: 0419753	
Decision Date: 07/21/04    Archive Date: 08/04/04

DOCKET NO.  03-03 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to an effective date earlier than November 19, 
1997, for the award of a total disability rating based upon 
individual unemployability resulting from service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Henry F. Bailey, Jr., Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from May 1944 to May 1946 
and from May 1946 to December 1954.  He was a prisoner of war 
(POW) of the North Korean Government from May 1952 to 
September 1953.

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal of an October 2002 rating decision 
of the Cheyenne, Wyoming, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which awarded an 
effective date of November 19, 1997, for the grant of a total 
rating based on individual unemployability resulting from 
service-connected disability (TDIU).  The veteran perfected 
an appeal of the effective date assigned for TDIU.

In August 2003, the veteran's attorney filed a motion to 
advance the appeal on the Board's docket.  This motion was 
granted that same month.  Thereafter, the Board issued 
remanded the case to the RO in August 2003 for further 
development.  While the case was on remand to the RO, records 
from the Social Security Administration (SSA) were received.  
Additionally, the veteran was afforded a hearing before the 
undersigned Member of the Board in May 2004.  The 
aforementioned SSA records and a transcript of the hearing 
before the Board were associated with the claims folder and 
the case has been returned to the Board for further 
consideration.    

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), which substantially 
amended the provisions of chapter 51 of title 38 of the 
United States Code, concerning the notice and assistance to 
be afforded to claimants in substantiating their claims.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002).

Under this law, VA is required to provide specific notice to 
claimants of the evidence needed to substantiate their 
claims, and as to what evidence is to be provided by the 
claimant and what evidence VA will attempt to obtain for the 
claimant.  38 U.S.C.A. § 5103(a).  This requirement is not 
met unless VA can point to specific documents in the record 
that provide the necessary notice.  See Charles v. Principi, 
16 Vet. App. 370, 373-74 (2002); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).

In this case, the Board has been unable to identify any 
documents in the claims file establishing that VA has 
satisfied the notification requirements of the VCAA.  While 
the RO mailed the veteran a letter in November 2001 that 
addressed the VCAA, this letter was in reference to an 
unrelated claim for an increased rating for service-connected 
heart disease rather than his claim for an earlier effective 
date for TDIU.  Therefore, the Board concludes that a remand 
of this case to the RO is necessary so that the veteran can 
be advised as to the specific evidence needed to substantiate 
his claim, and as to what evidence must be provided by the 
veteran and what evidence will be obtained by VA.  In 
addition, the veteran should be informed that he should 
submit any evidence in his possession that pertain to his 
claim for an earlier effective date for TDIU benefits.  

Accordingly, this case is remanded for the following:

1.  The RO must take appropriate steps to 
ensure that the notification requirements 
and development procedures of the VCAA 
are fully satisfied.  In particular, the 
RO should send a letter detailing the 
provisions of the VCAA and the associated 
implementing regulations.  The RO should 
also specifically notify the veteran as 
to the type of information or evidence 
that is necessary to substantiate his 
claim for an earlier effective date for a 
TDIU.  The RO should also advise the 
veteran as to which evidence must be 
obtained by the veteran, and which 
evidence will be obtained by VA on his 
behalf.  Additionally, he should be 
informed that he should submit any 
evidence in his possession that pertain 
to his claim.  See 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  See also Veterans Benefits Act 
of 2003, Pub. L. No. 108-183, 117 Stat. 
2651 (Dec. 16, 2003).

2.  After the development requested above 
has been completed to the extent 
possible, the RO should readjudicate the 
veteran's claim.  If the benefit sought 
on appeal remains denied, the veteran and 
his attorney should be furnished with 
copies of a Supplemental Statement of the 
Case and given an opportunity to respond.

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The veteran 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C.A. §§ 5109B, 7112).



	                  
_________________________________________________
	Nancy R. Robin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



